Case 8:19-cv-00695-VMC-CPT Document 15 Filed 08/19/19 Page 1 of 2 PageID 126




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

GEORGE and CUC WEST,
individuals,                                                Case No.: 8:19-cv-00695-VMC-CPT

       Plaintiffs,
v.

NAVY FEDERAL CREDIT UNION,
a national credit union,

      Defendant.
________________________________/

                  JOINT STIPULATION FOR DISMISSAL
     WITH PREJUDICE AS TO DEFENDANT, NAVY FEDERAL CREDIT UNION

       COME NOW, Plaintiffs, GEORGE WEST and CUC WEST, and Defendant, NAVY

FEDERAL CREDIT UNION, by and through their respective undersigned counsel pursuant to

Federal Rules of Civil Procedure 41(a)(1)(A)(ii) and Middle District of Florida, Local Rule 3.08,

and hereby jointly stipulate and move the Court to dismiss all claims asserted in this action as to

Defendants, with prejudice. By agreement, each party shall bear its own costs and attorneys’ fees.

       Dated: August 19, 2019

 LEAVENLAW                                          BURR & FORMAN LLP

 /s/ Sean E. McEleney                               /s/ Jacqueline Simms-Petredis
 Ian Richard Leavengood, Esq., 010167               Jacqueline Simms-Petredis, Esq., FBN 906751
 Sean E. McEleney, Esq., FBN 125561                 201 North Franklin Street, Suite 3200
 3900 First Street North, Suite 100                 Tampa, FL 33602
 St. Petersburg, FL 33703-6109                      Phone: (813) 221-2626
 Phone: (727) 327-3328                              Fax: (813) 357-3534
 Fax: (727) 327-3305                                jsimms-petredis@burr.com
 consumerservice@leavenlaw.com                      Attorneys for Defendant
 smceleney@leavenlaw.com
 Attorneys for Plaintiff




                                                1
Case 8:19-cv-00695-VMC-CPT Document 15 Filed 08/19/19 Page 2 of 2 PageID 127




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 19, 2019, I electronically filed a copy of the

foregoing Joint Stipulation for Dismissal with Prejudice as to Defendant, Navy Federal Credit

Union via CM/ECF which will serve a copy to the following counsel of record:

       Jacqueline Simms-Petredis, Esq.
       Burr & Forman LLP
       201 North Franklin Street, Suite 3200
       Tampa, FL 33602
       jsimms-petredis@burr.com
       Attorneys for Defendant

                                           /s/ Sean E. McEleney
                                           Attorney




                                               2
